         Case 1:20-cv-07103-JGK Document 30 Filed 04/01/21 Page 1 of 1


                                                                                                        New York
                                                                                                            th
                                                                                       885 Third Avenue, 20 Floor
                                                                                         New York, NY 10022-4834
                                                                                                  Tel: 212.209.3050
                                                                                                  Fax: 212.371.5500

                                                                                                        Princeton
                                                                                     4 Independence Way, Suite 120
                                                                                               Princeton, NJ 08540
                                                      April 1, 2021                               Tel: 609.514.1500
                                                                                                  Fax: 609.514.1501
BY ECF
                                                                                         www.reitlerlaw.com
The Honorable John G. Koeltl
U.S. Courthouse
Southern District of New York
500 Pearl Street
New York, New York

Re:    Edmond Grant p/k/a “Eddy Grant” et al. v. Donald j. Trump et al.,
       1:20-cv-07103-JGK

Dear Judge Koeltl:

       We represent Plaintiffs in the above referenced action. We write in response to the letter
motion for leave to file supplemental briefing (ECF 29), which counsel for Defendants filed on
March 31, 2021.

         Plaintiffs’ counsel recognizes that the Second Circuit’s March 26, 2021 reversal in The
Andy Warhol Foundation for the Visual Arts, Inc. v. Goldsmith, No. 19-2420, 2021 WL 1148826
(2d Cir. Mar. 26, 2021)(“Andy Warhol”) deals a devastating and likely fatal blow to the
Defendants’ pending motion to dismiss on grounds of fair use, because that motion relies very
heavily on the now-reversed decision in Andy Warhol. Rather than re-briefing the entire motion,
however, Plaintiffs’ counsel respectfully requests, for the sake of efficiency under Rule 1 of Fed.
R. Civ. Pro. (“to secure the just, speedy, and inexpensive determination of every action and
proceeding”), that any supplemental briefing be strictly limited to the effect of the Andy Warhol
reversal on the briefs already submitted, and that each party be limited to one such supplemental
brief, of not more than ten (10) pages. We respectfully submit that Defendants, as the moving
parties, should file their supplemental brief within thirty (30) days and Plaintiffs should be given
thirty (30) days to respond.

       We thank the Court for its consideration.

                                                    Respectfully submitted,
                                                    /Robert W. Clarida/
                                                    Robert W. Clarida

                                                    REITLER KAILAS & ROSENBLATT LLC
                                                    885 Third Avenue
                                                    20th Floor
                                                    New York, NY 10022
                                                    Attorneys for Plaintiffs
